Citation Nr: 1623771	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  06-03 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for migraine headaches, residual of traumatic brain injury (TBI), status post cranioplasty to remove exostosis, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran had active service from April 1978 to October 1978, January 1979 to December 1980, and November 1981 to November 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah and Seattle, Washington.  Jurisdiction is with the RO in Seattle, Washington.

In September 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2015, the Board issued a decision granting service connection for major depressive disorder.  The Board also remanded the matters of entitlement to a rating in excess of 50 percent for migraine headaches, residual of a traumatic brain injury, status post cranioplasty to remove exostosis, on an extraschedular basis, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.

In November 2015, the AOJ effectuated the Board's decision granting service connection for major depressive disorder and awarded a 70 percent rating for the disability.  In a December 2015 rating decision, the AOJ assigned a 100 percent rating for the disability, effective the March 10, 2004, date of claim.  

Given the foregoing, this decision effectively renders the Veteran's claim for a TDIU moot, given that he has been awarded a 100 percent schedular rating from the date of claim.  See 38 C.F.R. § 4.16 (a total disability rating for compensation may be assigned where the schedular rating is less than total).  

The Board is aware of the decision in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC). Here, however, the Veteran has been award SMC, also effective March 10, 2004.  Hence, the concerns addressed in Bradley are not present in the current case as the Veteran has already been awarded both the 100 percent evaluation and SMC since March 10, 2004.  Accordingly, the matter of entitlement to a TDIU is no longer before the Board.

The claim for increased rating for migraine headaches has returned to the Board for the purpose of appellate disposition.  For the reasons expressed below, the AOJ is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2016 informal hearing presentation, the Veteran's representative effectively raised the claim for entitlement to a TDIU prior to March 10, 2004, to include on an extraschedular basis.  The Board notes that while the representative indicated that the Veteran had a 60 percent rating prior to October 31, 2002, the record reflects that the Veteran had a 60 percent rating from this date until the 100 percent rating was assigned from March 10, 2004, and that the Veteran had a combined 50 percent rating from August 14, 2002.  This matter is not currently before the Board and is referred to the AOJ for additional development.

In May 2016, the Veteran's representative submitted a waiver of initial AOJ consideration of evidence received since the last readjudication of the claim.  This evidence is accepted for inclusion in the appeal.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's migraine headaches, residual of traumatic brain injury, status post cranioplasty to remove exostosis, do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for migraine headaches, residual of traumatic brain injury, status post cranioplasty to remove exostosis, on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.124a Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  While Dingess notice was not provided until June 2014, after the initial adjudication of the Veteran's claim, the claim was thereafter readjudicated-most recently in December 2015-thereby curing any timing defect. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) . This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, VA vocational rehabilitation program records, and Social Security Administration (SSA) records.

Moreover, the Veteran's claim was referred to the Director of Compensation Service in 2016 for opinion on whether an extraschedular rating is warranted, in compliance with the Board's remand instructions.  

In addition, the Veteran was afforded various VA examinations to evaluate the nature and severity of his migraine headache disability.  In the October 2015 remand, the Board found the February 2015 VA examination inadequate, and remanded the matter to provide a more contemporaneous examination to determine the severity of the Veteran's disability.  However, the Veteran failed to report to a VA examination scheduled in December 2015.

VA treatment records reflect that a few days after the scheduled examination, the Veteran was hospitalized for sepsis, and found to be status post cerebrovascular accident with residual left-sided weakness, and had ischemic bowel and septic pneumonia, now with trach tube.   He was in intensive care for over a month, and a February 2016 report of contact reflects that he was receiving inpatient care at Prestige Porthaven Healthcare Center.  He has not requested rescheduling of the examination.

Given the Veteran's medical condition, the Board finds that additional examination is not feasible at this time.  Moreover, he has not requested rescheduling.  Therefore, remand to reschedule examination is not warranted.  

Moreover, the AOJ is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

Accordingly, while the claim is generally denied if a veteran does not report for examination in conjunction with a claim for increase, the Board will evaluate the claim on the basis of the evidence of record. See 38 C.F.R. § 3.655(b).

The Veteran was also afforded a Board hearing in September 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The remaining claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

The Veteran contends that he is entitled to an increased rating for his migraine headaches, residual of traumatic brain injury.

The rating criteria for headaches that are a residual of a TBI have changed during the pendency of the appeal.  Under the previous regulation, Diagnostic Code 8045 (1994) provides for the evaluation of brain disease due to trauma. 38 C.F.R. § 4.124a  (1994). The diagnostic code specified that purely neurological disabilities are rated under the applicable diagnostic code. Purely subjective complaints, such as headache, dizziness, or insomnia, which were recognized as symptomatic of brain trauma, were rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma. A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 could not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  I

Effective October 23, 2008, under the amended regulation, Diagnostic Code 8045 (2008) provides for the evaluation of TBI. 38 C.F.R. § 4.124a .  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  However, Diagnostic Code 8045 (2008) specifies that for subjective symptoms, the rater should separately evaluate any residual with a distinct diagnosis that may be evaluated another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms.  In this case, the Veteran's residuals have been rated separately.  He is currently in receipt of a 100 percent disability rating for depression related to his headaches with a separate 50 percent rating for his headaches.  

The Veteran's migraine headache disability is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  50 percent is the maximum rating available under this Diagnostic Code 8100.

Hence, the Veteran is already in receipt of the maximum rating allowable under this diagnostic code.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1. 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria. 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

The Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  

Such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, as discussed below in greater detail, the Veteran's case has already been referred to the Director of Compensation Service.

The pertinent evidence of records includes a July 2003 VA examination report, which indicates that the Veteran described headaches located in any part of the frontal head, worst when located in the right temple behind the right eye.  The headaches occurred about twice per week, and lasted up to three hours and occasionally all day.  When it involved the right eye, the eye watered excessively and there was marked photophobia.  He often had dots in his peripheral vision, which reduced peripheral vision acuity.  There was no nausea or vomiting.  When the headache was severe, there was associated diminished hearing in the right ear with the feeling that the ear was plugged.  The Veteran also endorsed associated seizures.  He reported that he knew he could not go back to working as a truck driver because of his headaches, his seizures, and his ankle.  

After physical examination, the examiner diagnosed traumatic brain disease caused by head injury in-service with associated posttraumatic headache, memory deficits, mild cognitive impairment and apparent generalized seizure disorder.  

On VA neurology examination in March 2004, the Veteran reported two types of headaches.  The first headache included retro-orbital pain and temporal on the left side.  The pain was described as sharp and associated with ear plugging, associated nausea, vomiting, phophobia, and positive visual phenomena.  The headache lasted 3 to 24 hours, rated a 7 on a scale to 10, and occurred 3 to 4 times per month, with the frequency recently increasing.  He described the second type of headache as a migraine.  There was no aura.  The headache was throbbing and pressure-like, and essentially holocephalic.  He had mild nausea and phonophobia, and the headache pain was rated as a 7 to 8 on a scale to 10.  These headaches lasted "hours to days" and occurred twice a week.  The Veteran reported that he was a truck driver until approximately one year prior, when he lost consciousness while driving.  He had not been driving a truck since that time.  

The examiner diagnosed headaches and noted that these were migraine headache.  By the Veteran's report, these headaches were prostrating in nature when they occurred, and they occurred approximately 10 times per month.

A March 2004 VA Vocational Rehabilitation evaluation reflects that the Veteran was assessed with a cognitive disorder, borderline intellectual functioning, and status post head injury seizure disorder, headaches, and nausea.  The examiner indicated that she was unsure how much of these deficits were due to the in-service head injury.  She indicated that he may be capable of learning routine simple tasks in hands-on situations, but his cognitive deficits, combined with his medical condition, made it unlikely he could sustain most types of employment.  

An April 2004 VA examination report reflects that the Veteran endorsed migraine headaches occurring twice per month.  He did not have an aura for these, but he did get nausea and significant and light sensitivity during them.  They were prostrating.  He experienced pain in the entire head.  The pain was severe and lasted 3 to 4 hours at a time.  He had taken Imitrex and other migraine medications that helped to dull the pain.  The examiner diagnosed migraines, and noted that prostrating migraine headaches occurred 1 to 2 times per month.

A December 2004 report from the Southwest Washington Medical Center reflects that the Veteran was the victim of an assault, and suffered from right frontal laceration and several findings in intracranial CT scan.  Injuries included a right frontal laceration with a large open depressed skull fracture, right intracranial hematoma, right frontal lobe contusion, multiple facial fractures, and a right posterior auricle laceration.  His toxicology screen was positive for cocaine and marijuana.  

A January 2005 report from the Southwest Washington Medical Center notes that the Veteran was seen for treatment of headache.

SSA records include a September 2005 psychiatric disability evaluation report noting that the Veteran indicated he was prevented from gainful employment because of his head injury.  He reported two head injuries, the first in 1978 in service and the second in 2004.  He endorsed 2 to 3 migraines per week that were unbearable.  He also endorsed seizures.

In March 2006, the Veteran testified during a hearing before a DRO, and indicated that his headaches, seizures and basic medical condition impacted his employability.  He noted that he blacked out during his last job in corrective work therapy at a mill.  

On VA treatment in June 2006, the Veteran reported that his headaches and dizziness had limited his job opportunities in his chosen field of truck driving.  

The Veteran was afforded a VA traumatic brain injury examination in October 2009, at which time he endorsed prostrating headaches once per week, lasting 6 to 8 hours at a time, unresponsive to medication, and intensified by light or sound.  The Veteran reported that he was unable to obtain employment because of traumatic brain injury and prostrating headaches.  The examiner diagnosed migraines and TBI.  He noted that the disability impacted work in that it led to increased abseentism.  He also noted that the Veteran had difficulty remembering tasks and experienced prostrating headaches.  The examiner commented that the Veteran appeared to have such difficulties with headaches and memory that he was unemployability for physical or sedentary positions.

The Veteran was also afforded a psychiatric examination in November 2009, at which time, the Veteran reported that he had been on headache management for the last 6 months and his headaches had decreased.  The headaches occurred twice a month involving the frontal and left parietal area and behind his eyes.  He described them as migraines.  During the headaches, he was photophobic.  They lasted 5 to 6 hours, and he rated the intensity as moderate to severe.  He had more dizziness in the past, but indicated that it was better.  He rated the dizziness as moderate in intensity.

After mental status examination, the examiner diagnosed history of alcohol, cannabis, and cocaine abuse, cognitive disorder possibly due to long-term substance abuse, and history of two closed-head injuries.  

VA Vocational Rehabilitation records otherwise indicate that his previous employment as a truck driver and equipment operator was no longer feasible due to service connected disability or as due to seizures.  It was noted that the Veteran had an incident report in 2001 that prevented him from employment with other trucking companies.  The Veteran was working with rehabilitation to consider other vocational goals.  In 2004, he indicated that he wanted to return to full-time employment.  However, these records also disclose that his program was interrupted or discontinued at various times due to not attending classes, his 2004 head injury and surgery, and incarceration in 2012.  His participation in the program was also notably affected by periods of homelessness and drug use.  Subsequent vocational rehabilitation records dated in 2013 reflect that the Veteran was found to be employable in the food services industry in which he received training.

Continued VA treatment records document continued treatment for chronic migraine headaches.  A history of polysubstance abuse as well as treatment for depression and a variety of physical complaints is also documented.  An October 2014 treatment report reflects that the Veteran presented to the emergency department with complaint of migraine/headaches.  He endorsed 2 migraines per week.  He indicated that he had ongoing generalized headache with no associated difficulty with vision, hearing, speech, chewing, or swallowing.  

A February 2015 VA examination report reflects the examiner's impression that the evidence of record did not support the contention that he developed headaches immediately following being struck with a piece of metal in August 1978 during service.  Rather, she noted that the Veteran first presented for care of headaches after sustained a moderate TBI in December 2004.  She determined that this was a medically credible etiology for his headaches, as was his longstanding polysubstance abuse.  She opined that the Veteran's currently diagnosed headache syndrome (migraine headaches) were not related to military service.  As a result, the examiner did not complete an examination regarding the nature and severity of the service-connected headache disability.

During the Veteran's September 2015 Board videoconference hearing, the Veteran testified that he experienced severe headaches 2 to 3 times per week.  The Veteran also indicated that he had been to the emergency room for his headaches in the past year. He reported that he had to turn off all the light and he experienced pain behind the eyes and an upset stomach during these headaches.  He indicated that when he was working, he used to experience migraines that impacted his ability to work and perform his duties.  The disability impacted his ability to complete work therapy.  The migraines affected his ability to sleep, concentrate and overall emotional well-being.

As noted above, the Veteran did not report to a VA examination scheduled in December 2015 intended to evaluate the current severity of his service-connected headache disability and its functional impact, as well as delineate the symptoms from the in-service TBI from those resulting from the December 2004 injury, if possible.

In an undated memorandum associated with the claims file in April 2016, the Acting Director of VA Compensation Service indicated that the Veteran's claims file was reviewed to determine whether he was entitled to an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for migraine headaches.  The Acting Director noted that VA outpatient treatment records from the period of consideration documented an extensive history of substance abuse in patient treatment, and there was no indication that the Veteran was hospitalized or missed work due to migraine headaches.

The Acting Director also noted the February 2015 VA examination report, upon which the examiner attributed no migraine symptoms to the Veteran's service-connected disability, and no work impacts, and discussed the Veteran's Board hearing testimony, in which he contended that his migraines occurred twice a week and that he had 6 emergency room visits during the past year for migraines.   He further noted that the Veteran did not report for a scheduled VA examination in December 2015 and had been recently hospitalized.

In conclusion, the Acting Director determined that the evidentiary record failed to show an exceptional disability pattern for the service-connected migraine headaches that rendered the application of the regular rating criteria impractical.  In reaching this determination, he noted that the Veteran had a long documented history of substance abuse, stints in rehabilitation facilities, and major hospitalizations.  He found the Veteran currently clearly unemployable by reason of service-connected and non-service-connected disabilities.  However, he indicated that the evidence did not point specifically to his migraines as being productive of this functional impairment.

In this case, the Board agrees with the Acting Director of Compensation service that entitlement to an extraschedular rating for the service-connected migraine headache disability is not warranted.  The evidence of record documents that the Veteran's migraine headache disability has been manifested by prostrating attacks of migraine pain that have interfered with his ability to concentrate and complete work tasks.  His headaches and the medication used for treatment have, at least in part, prevented him from working as a commercial truck driver.  However, the 50 percent rating assigned already contemplate very frequent completely prostrating and prolonged migraine attacks productive of severe economic adaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The symptoms presented by the Veteran do not present an exceptional or unusual disability picture.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities on appeal with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  

With respect to whether there is marked interference with employment, the Board acknowledges that the Veteran's migraine headache disability has certainly interfered with his ability to perform certain work duties, and precludes certain types of employment, such as truck driving.  However, vocational rehabilitation records reflect that the Veteran was able to complete coursework and training in another field.  His disability picture is complicated by matters such as psychiatric disability and drug and alcohol use.  Marked interference due to migraine headaches alone has not been demonstrated.    

The Board acknowledges the findings of the October 2009 that the Veteran appeared to have such difficulties with headaches and memory that he was unemployability for physical or sedentary positions, suggestive of marked interference with employment.  In this case, the Board finds that the examiner's observations are outweighed by the other evidence of record, including Vocational Rehabilitation records documenting that the Veteran was able to complete training and coursework in another field, and treatment records documenting general treatment for frequent headaches, but not of such severity that all forms of employment were precluded.

The Board further notes that that the evidence does not establish frequent hospitalization for his migraine disability.  Certainly, he has sought treatment on a few occasions with complaint of headache, and a 2014 report documents emergency room treatment.  However, a finding of frequent hospitalization due to headaches alone is not warranted.  The Veteran's contention during his hearing that he frequently was hospitalized for headache treatment is not substantiated in the record.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has already been assigned a 100 percent schedular rating for his service-connected disabilities.  Accordingly, extraschedular consideration on this basis is not warranted.

In conclusion, a rating in excess of 50 percent for migraine headaches, residual of TBI, status post cranioplasty to remove exostosis, on an extraschedular basis, is not warranted.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 50 percent for migraine headaches, residual of TBI, status post cranioplasty to remove exostosis, on an extraschedular basis, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


